            Case 1:19-cr-10316-LTS Document 4-1 Filed 07/26/19 Page 1 of 17



                                 T]NITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA                                )
                                                         )
                                                         )   No. l9-MJ-2241-MBB
                                                         )
                                                         )
 YSRAEL NUNEZ and                                        )
 LEISY BAEZ.ZAPATA                                       )




     AFFIDAVIT IN SUPPORT OF APPLICATION FOR CRIMINAI COMPI-ATNT

        I, Janed M. Matyka, being duly swom, depose and state that:

                                           INTRODUCTION

        1   .       I am a    Special Agent with the United States Immigration and Customs

Enforcement, Homeland Security Investigations (HSI), and am currently assigned to the United

States Drug Enforcement Administration          (DEA) Manchester, New Hampshire District Office.

Prior to my assignment with the DEA, I was assigned to the HSI Boston Gang Unit, as well           as


several investigative groups in HSI Newark, New Jersey, where I was responsible for conducting

narcotics investigations.

       2.           As an HSI Special Agent, I am authorized to investigate federal crimes, including

violations of the laws of the United States, including violations of federal narcotics laws in Title

2l of the United      States Code.   I have been a Special Agent with HSI for approximately thirteen

years. In my investigative experience, I have conducted physical surveillance, executed search

and arrest wanants, conducted interviews, and worked with cooperating individuals. As parl         of
my training,    I   have graduated from the Federal Law Enlorcement Training Center (FLETC)

Criminal Investigator Training Program, as well as the HSI Special Agent Basic Training. In
                                                    1
        Case 1:19-cr-10316-LTS Document 4-1 Filed 07/26/19 Page 2 of 17



addition, during my time as a criminal investigator, I have completed several in-service training

courses locused on narcotics and gang investigations.

        3.       During my employment with HSI, I have participated in numerous investigations

relating to the distribution        of controlled   substances, including heroin, fentanyl, oxycodone.

cocaine, and other substances in violation ofthe federal anti-drug laws. Based upon my training

and experience.    I   am familiar with narcotics traffickers' methods of operation, including the

distribution, storage, and transportation of narcotics and the collection of money that conslitutes

the proceeds of narcotics trafficking activities.

       4.        I submit this affidavit for     three reasons. First, in support of an application for a

criminal complaint charging that, from in or about October 2018 to the present, in Lawrence and

elsewhere    in the District of        Massachusetts, Ysrael NLTNEZ, aka "Juanito," (hereinafter,

"NLTNEZ') and Leisy BAEZ-ZAP AT A (hereinafter, "BAEZ-ZAP AT A"), and others yet

unknown, conspired to distribute and possess with intent to distribute 400 grams or more of a

mixture and substance containing N-phenyl-N- [ 1- ( 2-phenylethyl ) -4-piperidinyl ] propanamide,

also known as fentanyl, a Schedule II controlled substance, in violation of21 U.S.C. $ 846; and

charging that on or about July 25, 2019,     B   AEZ-ZAPATA distributed and possessed with intent to

distribute 400 grams or more           of a mixture and substance containing           N-phenyl-N-      [   I   - ( 2-

phenylethyl ) -4-piperidinyt    I   propanamide, also known as fentanyl, a Schedule              II   controlled

substance.   in violation of   2l   U.S.C. gA 8a1(aXl) and 84 1(b)(    I   )(A)(vi).   Second.   I   submit this

affidavit in support ofan arrest warrant for NLTNEZ. Third, I submit this affidavit in support of

the govemment's motion that BAEZ-ZAPATA and NLINEZ (once he is arrested) be detained




                                                       2
          Case 1:19-cr-10316-LTS Document 4-1 Filed 07/26/19 Page 3 of 17



pending    trial.   Based on the information set out below. NTINEZ and BAEZ-ZAPATA represent a

danger to the community and/or pose a significant flight risk.

          5.        I have personally participated in the investigation olNl-NEZ and BAEZ-ZAPATA

as outlined    in this affidavit. I am familiar with the facts and circumstances of this investigation

based upon: (a) my personal knowledge and involvement in this investigation; (b) my review              of

records related to this investigation; (c) infbrmation provided to me orally and in writing by other

law eniorcement agents; and (d) my experience and training as a criminal investigator.

         6.         This affidavit is intended to show merely that there is probable cause lor the

requested criminal complaint and        it   does not set forth   all of my knowledge about this matter. I

have set forth only those facts that I believe are necessary to establish probable cause that NUNEZ

andBAEZ-ZAPATA violated 21 U.S.C. $ 846, and thatBAEZ-ZAPATA violated 21 U.S.C.                        gS


8a I (a)( I ) and 8a1   @)(1)(A)(vi).



           BACKGROUND OF THE INVESTIGATIO\ A}_D PI{oBAI}LE CAT,SE

         7.         In October 2018, investigators received information from a cooperating         source

("CS-1") about NUNEZ. CS-1 has cooperated with law enforcement since approximately January

12,2016. CS-1 is cooperating in exchange for monetary compensation. CS-1 continues to

cooperate with law enforcement on additional investigations. The anonymity ofCS-1 is necessary

to protect such ongoing investigations. CS-1 has a criminal history that includes a conviction for

a   controlled substance offense. Some of the information provided by CS-1 has been independently

corroborated by law enforcement. I believe the information provided by CS-l to be reliable.

         8.         On October 26,2018, CS-l informed agents that he/she knows an individual who


                                                        J
           Case 1:19-cr-10316-LTS Document 4-1 Filed 07/26/19 Page 4 of 17



goes by the name of "Juanito" through a mutual friend    CS-l knows    as   "cousin." CS-1 believes

that "Juanito" is a part of a drug trafficking organization that supplies large amounts of    illicit
narcotics, including heroin and fentanyl, in the greater Lawrence, Massachusetts. area. CS-1

provided agents with a Facebook photograph of "Juanito." By conducting searches              in law
enforcement databases, investigators were able         to   identifu "Juanito" as matching       the

Massachusetts Driver's License photograph of Ysrael NUNEZ.




               Acquisition of Sample of Suspected Fentanvl     -   October 26, 2018

       9.       At approximately 5:19 p.m. on October 26,2018, at the direction of investigators,

CS-1 called NLINEZ to arrange obtaining a sample of fentanyl. The telephone conversation was

recorded and preserved as evidence retained by the   DEA. All recordings    described herein were in

Spanish.

       10.      During the conversation with NtlNEZ, CS-l asked NUNEZ if he could go to the

"tienda" (store) to retrieve what was arranged for with "cousin." CS-1 reported that the

arrangement was for NUNEZ to provide a small sample amount of fentanyl to "cousin" as a

precursor to future larger fentanyl sales at the "tienda," which is a reference to Carlos Multi-

Services, located at 174 South Union Street, Lawrence, Massachusetts (hereinafter, the "tienda"

or "Carlos Multi-Services").

       11.      CS-l advised investigators that he/she would pick up "cousin'' (an unidentified

Hispanic male) prior to meeting with NLNEZ. CS-l explained that "cousin" was the individual

orchestrating the encounter with NUNEZ at the behest of CS-1. According to CS-l, "cousin"

would meet NUNEZ face to face and CS-l would not.


                                                1
         Case 1:19-cr-10316-LTS Document 4-1 Filed 07/26/19 Page 5 of 17



        12.       Before leaving the pre-determined location to pick up "cousin," invesrigators

searched CS-1 and CS-l's vehicle (hereinafter, the "CS vehicle"), and found no contraband,

money or weapons. Investigators followed and observed CS-1 at all times during this operation.

        13. At approximately 5:39 p.m.. CS- I           picked up an unidentified Hispanic male,

described as 5 foot 8 inches tall, approximately 160 pounds, wearing a black hoodie, skinnyjeans.

and a black     hat. CS-l later conflrmed that the unidentified male is the individual CS-1 knows    as

"cousin."

        14. At approximately         5:50 p.m., CS-1 drove "cousin" to the vicinity of "cousin's"

house in the area of Basswood Street, Lawrence. Massachusetts. Shortly thereafter. "cousin" told

CS-l that NI-INEZ would meet "cousin" at the "tienda" (Carlos Multi-Services) in approximately

twenty minutes. CS-l drove "cousin" to 174 South Union Street in Lawrence.

        15.       At approximately 6:30 p.m., investigators observed   a   Hispanic male believed to be

NLINEZ in the area       of   170-174 South Union Street. CS-l provided investigators NUNEZ's

Massachusetts license plate number (i.e..    6XD944). Investigators conducted a vehicle search of

that license plate and leamed that it is currently registered to NI,NEZ, with a listed address of 7

Ferguson Street in Lawrence. The registration is for a blue Acura   MDX with vehicle identification

number 2HNYD2H21CH534790. Investigators observed the same vehicle parked in the area                 of

surveillance.

        16.       Just before 7:00 p.m., "cousin" went into Carlos Multi-Services to meet with

NLINEZ to retrieve a sample of fentanyl, while CS-1 remained in the vehicle.

        17.       At approximately 7:31 p.m., the transaction was complete. CS-1 proceeded to drop

off "cousin" in the area of Basswood Street in Lawrence. Immediately thereafter, investigators


                                                   5
          Case 1:19-cr-10316-LTS Document 4-1 Filed 07/26/19 Page 6 of 17



met with CS- I at a predetermined location to debrieL

         18.     CS-1 provided investigators with the sample of suspected fentanyl provided by

NLTNEZ, which consisted of two small packages wrapped in clear plastic containing a white

powdery substance believed to be fentanyl weighing approximately three grams. According to

CS-1, one of the plastic wrappings appeared to be pure and cut from a "brick" (meaning it was

uncut/unadulterated fentanyl) and the other clear baggie appeared to contain adulterated ("cut'' or

diluted) fbntanyl.   I know from my training and experience that kilograms of fentanyl    are often

sold at the wholesale level as a compressed powder that is in the shape of a brick. Investigators

conducted a search of CS-1 and the CS vehicle for contraband, weapons, or monies, and found

none. CS-l reported to investigators that NI,NEZ arrived at Carlos Multi-Services in the blue

Acura MDX and stayed with "cousin" inside the store. According to CS-1, NLINEZ telephonically

called a "worker" to retrieve a sample for "cousin." CS-l confirmed that the "worker" did not

drive to the location. but walked, and that the "worker" was not present at the location when CS-

1 and   "cousin" arrived. CS-l further advised that "cousin" told Nt-rNEZ that ''cousin" would pass

the sample along to a prospective buyer.

         19.    I believe the substance delivered by NUNEZ to be fentanyl based upon my training

and experience, the appearance and packaging of the substance, and the background facts of this

investigation. The suspected fentanyl was not field tested due to the airbome hazards of fentanyl

and concems for officer safety. Investigators submitted the suspected fentanyl to the DEA

Northeast Regional Laboratory for analysis and testing. The results are pending.




                                                 6
         Case 1:19-cr-10316-LTS Document 4-1 Filed 07/26/19 Page 7 of 17



    Second Acouisition of Samole Fentanvl and Introduction of CW-1                 -   December I .2018

        20.        On December 1, 2018, investigators arranged for the controlled meet                 and

acquisition of a sample of suspected fentanyl from NUNEZ utilizing both CS-l and a second

cooperating individual who intends on testifuing (hereinafter. "CW-1').

        21.        CW-l is a registered confidential informant with the DEA who           has been u,orking

with the DEA since 2017. Information provided by CW-1 related to other investigations has led

to multiple arrests, seizures of narcotics, and convictions. CW-1 has a criminal history that

includes an arrest for a controlled substance offense that was dismissed               in consideration for

cooperation with law enforcement. CW- I is cunently working for monetary compensation. Some

of the information provided by CW- I has been independently corroborated by law enforcement. I

believe the information provided by CW- I to be reliable.

        22.       At the direction of investigators, CS-   1 asked   "cousin" to arrange for CS- l and CW-

1   to meet with NUNEZ. According to CS-1, "cousin" reported that NUNEZ would meet CS-l

and CW-   I   at the   "tienda" on South Union Street between 5:00 p.m. and 6:00 p.m.. but that   NINEZ

would call "cousin" and tell "cousin" when CS-1 and CW-l could enter the store.

        23. At approximately            5:30 p.m., investigators searched CS-1 and CW-l and their

vehicle for contraband, weapons, or monies, and found none. Investigators supplied CW-1 with a

monitoring device, so that investigators could monitor the transaction in real-time, as well as an

audio-video recording device. Investigators followed and observed CS-1 and CW-1 at all times

during this operation.

        24.       CS- 1 reported that he/she received a call from "cousin" at approximately 6:40 p.m.,

during which "cousin" advised that CS-l and CW-l could enter the store, and that they should ask


                                                      7
         Case 1:19-cr-10316-LTS Document 4-1 Filed 07/26/19 Page 8 of 17



lor "Demonio" once inside. At approximately 6:43 p.m., CW-1 entered Carlos-Multi            Services

while CS-l remained inside the vehicle.

        25. At      approximately 6:45 p.m.. investigators monitoring the transaction heard

someone ask     CW-l why CS-l did not enter the store. CW-l was then told by an unknown

individual to wait outside the store. Shortly thereafter, CS-1 received a call from "cousin" advising

that NI-NEZ ("Juanito") was directing CW-l back inside the store. After being inside Carlos

Multi-Services for approximately five minutes. CW-1 exited the building and retumed to the CS

vehicle. As observed by investigators, CS-l and CW-l departed the area and proceeded to             a

predetermined location to meet with investigators to debrieL lnvestigators searched CS-1, CW-1,

and their vehicle for contraband, weapons! and monies, and found none.           CW-l retumed the

monitoring and recording device to investigators. The recording was entered into DEA evidence.

        26.     During the debrief. CW-1 reported that in order to enter Carlos Multi-Services.

CW-1 had to be "buzzed in" and that, after entering, the door was re-locked. CW-l reported to

investigators that the store did not seem to have any real merchandise and was not like a real store.

CW-1 described that inside the store was a glass window, and that there was a Hispanic male who

identified himself as "Demonio" behind the glass. CW- 1 reported that there were multiple cameras

inside the store.

        27.     According to CW-1. "Demonio" asked CW-1           if CW-l   was a friend of CS-1, to

which CW-l affirmed. "Demonio" then asked about the whereabouts of CS-1. to which CW-l

responded that CS-1 was waiting outside. CW-1 reported that "Demonio" then proceeded to open

a door located to the side   ofthe glass window and let CW-1 enter. After entering through the door,

it was closed behind CW-1. In the room, CW-l observed multiple Hispanic males who CW-1


                                                   8
             Case 1:19-cr-10316-LTS Document 4-1 Filed 07/26/19 Page 9 of 17



noted appeared to be gambling. According to CW-           I,   other males not participating in the suspected

gambling stood in various groups around the back wall of the room. Investigators showed CW-1

a picture    of NUNEZ. CW-1 reported that he/she did not observe NUNEZ inside the store.

         28.         CW-   I   reported that he/she waited      for "Demonio" to retum to the          room.

"Demonio" went up to CW-1,lifted up one arrn and passed the other arm undemeath as to hide

the transaction. As "Demonio" gave CW-1 the sample of suspected f'entanyl, he told CW-1,               "Tell

Juanito Q'J[-NEZ) he's a pain in my ass."

         29. CW-l provided investigators with the sample of suspected f'entanyl,                      which

consisted        of a white powdery substance believed to be fentanyl wrapped in clear plastic and

weighing approximately I .25 gross grams. The suspected fentanyl was not field tested due to th6

airbome hazards of fentanyl and concems lor officer safety. Investigators submitted the suspected

fentanyl to the DEA Northeast Regional laboratory for analysis and testing. The results confirm

the substance was 0.956 net grams of fentanyl.




                          Conllqllgd-Purc[4qg qf Fentan]'l       -   December 18,2018

         30.         On December 18, 2018, investigators ananged for CW-l and a DEA undercover

agent (hereinafter,      "UC") to purchase fentanyl from NIINEZ. At approximately 3:03 p.m., at the

direction of investigators, CW-1 called NUNEZ to discuss purchasing 25 grams of fentanyl. CW-

1 and   NUNEZ agreed to meet at approximately 4:00 p.m. at the same location as before (Carlos

Multi-Services). Shortly thereafter, NUNEZ called CW-1 and tell CW-l to start heading to the

store. The calls were recorded and are in Spanish.

         3   1   .   At approximately 4:32 p.m., at the direction of investigators, CW- I called Nl,rNEZ


                                                      9
            Case 1:19-cr-10316-LTS Document 4-1 Filed 07/26/19 Page 10 of 17



and stated that he/she would be leaving in fifteen minutes, and confirmed the meeting location.

CW-l        agreed to call   NIINEZ once CW-1 was outside the location. The call was recorded and in

Spanish.

            32.     Investigators searched    CW-l and CW-l's vehicle for             contraband, weapons: or

money, and found none. Investigators provided CW-          1   with   $I   ,500 in serialized govemment funds,

as   well   as an audio-video    recording device. The UC drove CW-1 to Carlos Multi-Services at 174

South Union Street. Surveillance teams monitored the entire operation.

            33.     At approximately 4:50 p.m., NLINEZ called CW-l and advised CW-1 to enter the

store and ask for      "Kiki," who would      be wearing a "sombrero." The call was recorded and in

Spanish. The UC observed CW- I enter the store and then exit the store approximately two minutes

later. CW-l then entered the UC vehicle and transferred custody ofthe suspected fentanyl to the

UC. The suspected fentanyl           appeared to be a hard white powder wrapped in          plastic. The hard

white powder appeared to be solid, which through investigators collective training and experience

appeared to have been cut         offofa kilogram block or brick.

            34.     Investigators surveilling the area around 174 South Union Street observed a

Hispanic male wearing a straw hat/sombrero believed to be             ''Kiki" exit Carlos Multi-Services   and

enter 25 Bailey Street, Lawrence, Massachusetts. Surveillance                    of   174 South Union Street

subsequently terminated.

            35.     At approximately 5:01 p.m.. NUNEZ called CW-1, and asked CW-l if               he/she was

okay. The call was recorded and in Spanish. Based on investigators collective training                     and

experience, investigators believe that N[-]NEZ was calling to make sure that CW-1 made it out               of
the area without any law enforcement contact. During that call, NI-INEZ also advised CW-1 to


                                                      10
          Case 1:19-cr-10316-LTS Document 4-1 Filed 07/26/19 Page 11 of 17



contact him when CW-l was ready to meet for further transactions.

          36.      At approximately 5:05 p.m., CW-l    and the UC met   with additional investigators to

debriei CW-1 and       the vehicle were searched for additional contraband. weapons. or monies. with

negative       results. CW-1 provided     investigators   with the audio-video recording        device.

Investigators did not field test the suspected fentanyl due to the airbome hazards of fentanyl and

concems fbr olhcer safety. Investigators submitted the suspected fentanyl to the DEA Norlheast

Regional laboratory for analysis and testing. The results confirm the substance was fentanyl, with

a net   weight of 24.9 grams.




                                  Additional Contact u'ith NUNEZ

          31   .   On January 22,2019, CW-1 received a phone call lrom NLTNEZ. The call was

recorded and in Spanish.     CW-l played the call for investigators     and explained the conversation

as we listened to the   recording. During the call, CW-l told NUNEZ that he/she was ready to do

something (a transaction). CW-l told NUNEZ that he/she needed a good price and if the price is

good CW-1 can buy more. NUNEZ replied by saying "55," which CW-1 understood to mean $55

per gram. CW-l continued to negotiate and asked NUNEZ            if   he realized that   CW-l would be

buying "whole ones" (meaning kilogram quantities). NTINEZ recalled that CW-1 was the

individual that NUNEZ gave "25 pesos" to, which investigators understood to mean the 25 grams

of fentanyl NLINEZ sold to CW-l on December 18,2018. CW-l told NUNEZ that "if the price

was right, you know... but I don't know how much you can       do." CW-1 explained that he/she was

asking NUNEZ the amount of fentanyl he could sell to       CW-1. NLINEZ responded by saying that

he would call back.



                                                  11
       Case 1:19-cr-10316-LTS Document 4-1 Filed 07/26/19 Page 12 of 17



       38.     At approximately 6:03 p.m., NLNEZ called CW-1 back on the              same recorded line.

Investigators reviewed the recording with CW-       I,   who explained the conversation. During the call.

NUNEZ stated "she's 45 years old," which CW-1 explained meant that the fentanyl would cost

$45,000 per kilogram. CW-1 confirmed the price and then asked N{.NEZ "but you can do six or

seven ofthese people?" CW-    l   explained to investigators that "these people" referred to kilograms

of fentanyl. NLTNEZ responded to CW-l confirming the price, depending on how CW-l planned

on paying. CW-1 responded stating that CW-1 would get the money together and call NUNEZ

back on Sunday (January 27.2019), but that           CW-l wanted to do the transaction on Monday
(January 28.2019) or Tuesday (January 29,2019).

       39.     On January 28,2019, at the direction ol investigators, CW-l called NUNEZ to

arrange to purchase fentanyl. The call was recorded and in Spanish.          CW-l reviewed the call        and

explained it to investigators. During the call, CW-l told NUNEZ that CW-l had been trying to

get ahold of NUNEZ but his phone was        off.   CW-1 also stated that CW-l was attempting to get

together with "8 of those girls." CW-1 explained that "girls" was steet terminology used to refer

to kilograms of fentanyl. The two agreed to the previously agreed upon price, however, NLINEZ

seemed a bit confused about the quantity and whether          CW-l wanted grams or kilograms. CW-1

replied that he/she wanted "complete'' meaning kilograms, and NI,NEZ asked CW-l how much

money CW-l had on hand. NUNEZ told CW-l that he needed to see the money beforehand, and

CW-1 responded that CW-l wanted to see the product first. NUNEZ would not agree to that, but

stated that he would check with his boss and call CW-1 back.

       40.    On February 6   an   dl ,2019,   at the direction   ol investigators, CW-   1 attempted   to call

NLTNEZ a number   oltimes, but each time it went directly to voicemail. On February 7,2019,at


                                                    12
        Case 1:19-cr-10316-LTS Document 4-1 Filed 07/26/19 Page 13 of 17



approximately 1:00 p.m., at the direction of investigators, CW-1 went to Carlos Multi Services

and asked two unknown males     if CW-1 could   speak with NLTNEZ ("Juanito") or   "Demonio." Prior

to going to Carlos Multi Services, investigators searched CW-1 for money or contraband and none

was found. CW-1 reporled to investigators that, once inside the store,     CW-l was told by these

unknown males that neither "Juanito" nor "Demonio" were there. but that "Demonio" would be

back at the store later that day. CW-1 left the store and retumed to meet with investigators, who

searched CW-1 for money or contraband, and none were found.

        41.    At approximately 3:17 p.m., at the instruction of investigators, CW-1 to retumed to

Carlos Multi Services, left CW-1's telephone number with the two unidentified males, and told

them that CW- 1 needed to speak with "Juanito" or "Demonio."

       42.     At approximately 3:55 p.m., CW-1 received two phone calls from an unknown

number. At the direction of investigators, CW-1 called the number back and, according to CW-l,

NLINEZ answered the     call.   The call was recorded and in Spanish. Following the call, CW-1

described the discussion to investigators. During the call, CW-1 asked    NLNEZ when they could

meet and   if they could meet "now." NLNEZ       responded that he was "doing something." CW-1

told NLNEZ that CW-l called NUNEZ numerous times and NUNEZ didn't answer. NLTNEZ told

CW-1 that he changed his number. NLNEZ asked CW-1 if CW-l could meet at "Blue," referring

to Club Blue located at 2 Amesbury Street, in Lawrence, Massachusetts. During the cal1, CW-1

told NLINEZ that CW-i would check his/her schedule to see if CW-1 could go that night. CW-1

told investigators that "Club Blue" is a restaurant by day and a nightclub at night.




                                                  13
            Case 1:19-cr-10316-LTS Document 4-1 Filed 07/26/19 Page 14 of 17



                        Controlled PUtShase of Suspected l-entanvl   - Julv 2.1, 2019
        43.         On July 24.2019, investigators arranged for CW-1 to purchase fentanyl from

NLTNEZ. At approximately 10:16 p.m., at the direction of investigators, CW-1 called NTINEZ to

discuss purchasing 25 grams of fbntanyl.       CW-l   and NUNEZ agreed that    CW-l     and   CS-l would

meet NUNEZ at Club          Blue. The call was recorded and in Spanish.

        44.        Investigators searched CW-l and CS-I, as well as their vehicle (hereinafter, the

"CS vehicle") for contraband, weapons, or money, and found none. Investigators provided CW-1

with   $I   ,500   in   serialized govemment funds, as well as an audio recording device. At

approximately l0:35 p.m.. CS-1 and CW-l drove to Club Blue located at 2 Amesbury Street in

Lawrence. Investigators also established surveillance in the area of Amesbury Street. At

approximately 10:55 p.m., CS-l and CW-l arrived in the parking lot adjacent to Club Blue.

Shortly thereafter. investigators observed NIINEZ speak with CS-l and CW-l outside the CS

vehicle for a short period of time, then enter the CS vehicle. remain inside lor approximately three

minutes. then exit the CS vehicle and walk back to Club Blue.

        45.        CW-1 and CS-1 drove to a predetermined location to meet with investigators to

debrief. CW-1 provided investigators with the audio recording device, as well       as the 25 grams   of

suspected    fentanyl. I believe the substance delivered by NLNEZ to be fentanyl based upon my

training and experience, the appearance and packaging ofthe substance, and the background facts

of this investigation. Investigators searched CW-1, CS-1, and the CS vehicle for additional

contraband. weapons,         or monies, with negative results. Investigators did not field test the

suspected fentanyl purchased from Nt-rNEZ due to the airbome hazards of fentanyl and concems

for officer safety. Investigators submitted the suspected fentanyl to the DEA Northeast Regional


                                                    1.+
           Case 1:19-cr-10316-LTS Document 4-1 Filed 07/26/19 Page 15 of 17



laboratory ior analysis and testing. The results are pending.

           46.    During the debrief. CW- I told investigators that when NLINEZ first approached the

CS vehicle they had a discussion about how much          "cut" they could add to each gram of lentanyl

supplied by NLINEZ. They discussed that CW-1 could add seven grams of cut for every gram            of

fentanyl. CW-i told investigators that CW-1 then handed NUNEZ the $1,500, and that NIINEZ

counted the money, then got into the backseat of the CS vehicle. CW-1 reported that NUNEZ then

placed the 25 grams of suspected fentanyl on CW-1's lap.       NUNEZtold CW-l to call him     the next

day to order a larger quantity   if CW-l tiked   the quality of the product.




Controlled Purchase of Suspected Fentan.r'l and Arrest of BAEZ-ZAP ATA               - Juh' 25,2019
           47.    Only July 25, 2019, beginning at approximately 2:19 p.m., at the direction of

investigators.    CW-l   spoke NUNEZ multiple times via telephone to arrange          for a controlled

purchase of a kilogram of suspected fentanyl. The calls were recorded and in Spanish.         Initially

CW-    I   and NLINEZ agreed     to meet at 121 Abbott Street in Lawrence. Agents established

surveillance in the area. Investigators searched         CW-l and CW-l's vehicle for      contraband,

weapons, or money, and found none. Investigators provided         CW-l with an audio-video recording

device. The UC drove CW-i to the prearranged meeting location in an unmarked government

vehicle (hereinafter, "UC vehicle"). While          in route, CW-1     received a call from NLINEZ

redirecting CW-l to go to 191 Abbott Street. As the UC turned fiom South Union Street onto

Abbott Street, the UC and CW-l observed NLINEZ on the phone on the comer. The UC parked

near   l9l   Abbott Street. Shortly thereafter. NLINEZ called CW-l and directed CW-l to go closer

to   l9l   Abbott Street. The UC drove around the block. and then dove back to 191 and parked the


                                                    15
         Case 1:19-cr-10316-LTS Document 4-1 Filed 07/26/19 Page 16 of 17



vehicle. A few moments later, an unknown male slowly rode a bicycle past the UC vehicle and

looked inside. Shortly thereafter. NLI-NEZ called CW-1 and asked            if   anyone else was in the

car. When CW-l responded "yes," NUNEZ told CW-1 to go to             121   Abbott Street. The UC then

drove to 121 Abbott Street. Moments after arriving at 121 Abbott Street, BAEZ-ZAPATA walked

up to the UC vehicle and got in the back seat. Once inside the UC vehicle, BAEZ-ZAP AT A

handed a bag to   CW-I. Inside the bag was an off-white powdery       substance     firmly packed in the

shape   of a ball approximately the size of a softball. The ball of powder was wrapped in clear

plastic wrap. CW-l asked      if it   was "loose," and BAEZ-ZAPATA said          it was not. CW-l told

BAEZ-ZAP AT A that they would get the money, at which point the UC popped open the trunk,

which was the signal to investigators to approach. Investigators then placed BAEZ-ZAPAT A

under arrest without incident.

        48.      CW-l provided investigators with the audio-video recording device. Investigators

did not field test the suspected fentanyl due to the airbome hazards of fentanyl and concems lor

officer safety. I believe the substance delivered by NUNEZ to be fentanyl based upon my training

and experience, the appearance and packaging      ofthe   substance, and the background facts of this

investigation. The suspected fentanyl weighed approximately 1.150 gross kilograms.

Investigators   will submit the   suspected fentanyl   to the DEA Northeast Regional laboratory for

analysis and testing.




                                           CONCLUSI()N

        49.      Based upon the evidence set forth above, as well as my training and experience, I

submit that there is probable cause to believe that, from in or about October 2018 to the present.


                                                  16
        Case 1:19-cr-10316-LTS Document 4-1 Filed 07/26/19 Page 17 of 17



in Lawrence and elsewhere in the District of Massachusetts, NLNEZ ,BAEZ-ZAPATA, and others

yet unknown, conspired to distribute and possess with intent to distribute 400 grams or more          ofa
mixture and substance containing N-phenyl-N- [ 1- ( 2-phenylethyl ) -4-piperidinyl ] propanamide,

also known as fentanyl, a Schedule     II controlled substance, in violation of2l U.S.C. $ 846. There

is further probable cause to believe that BAEZ-ZAPATA distributed and possessed with intent to

distribute 400 grams or more         of a mixture and substance containing N-phenyt-N- [         1-   (2-

phenylethyl ) -4-piperidinyl   I   propanamide, also known as fentanyl, a Schedule      II   controlled

substance,   inviolationof 21 U.S.C. $$ 841(a)(1) and 8al@)(l)(A)(vi). I respecttully request, that

the Court issue an arrest warrant for NLNEZ and that NTINEZ and BAEZ-ZAPATA be detained

pending trial.




                                                        .I   M.
                                                        HSI Special Agent




Swom before me     ttidfiBaay      of July 2019.




                                                                   I'J   i              LfJ      *nAJ
                                                        HO                           B. BOWLER
                                                        UN                              TE JUDGE
                                                        I)IS                         SETTS



                                                                         :l ri3




                                                   t7
